DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to the amendment filed on 11/24/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5, 6, 9, 10, 14-16 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sasamori et al. (PGPub 2006/0022788 A1).
	Sasamori et al. teach an electronic component comprising: a wire wound (2) about a central axis forming a coil having a central opening, wherein the wire has first and second wire ends (2a) as shown in Fig. 2; and an outer body (1) made of magnetic material with, inherently, a binder (paragraph [0033]), and at least a portion of the terminals (2a) are exposed for mounting the component as shown in Figs. 1 and 2 (paragraphs [0031] – [0033]).
	It is noted that when a molded outer body of the electronic component made by combining a magnetic material with a binder is old and well known in the art. 
the electronic component (a product), not how to form the wire winding (a process of making) and how to make the outer body (an overmolded), the phrases “the wire transitioning from the first wire end into an outer winding of a first row, with the wire winding continuing to wind about the generally vertical axis in turns of decreasing diameter, then transitioning to an inner winding of a second row and continuing to wind about the generally vertical axis in turns of increasing diameter to an outer winding, the wire further extending to the second wire end; wherein the first and second wire ends are connected to or form terminals for mounting the component to a circuit” as recited in lines 4-10 and “an overmolded outer body made of magnetic material” as recited in line 11 are an intended use. 
	Re. claims 5 and 15: A preformed core (1a), separated from the outer body encasing the coil, is disposed at least partially within the central opening of the coil as shown in Figs. 1 and 2 (paragraph [0033]).
	Re. claims 6 and 16: The preformed core is a tack core having a flanged end (1b) with a center post extending upward therefrom with the central opening of the coil positioned about the center post and at least a portion of the flanged end being positioned below at least a portion of the coil as shown in Figs. 1 and 2 (paragraph [0033]).

	Re. claim 10: The flat wire has a cross section having wide opposing sides spaced apart by narrow opposing edges, wherein each side of the cross section represents a side-face of the flat wire and each edge of the cross section represents an edge-face, and wherein the plurality of rows are stacked edge-face to edge-face rather than side-face to side-face as shown in Fig. 2.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 13, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasamori et al. as applied to claim 1 above, and further in view of Dangler et al. (US PAT. 5,760,669).
	Sasamori et al. teach all limitations as set forth above, but silent a round, insulated wire. Dangler et al. teach an electronic component including a round, insulated wire (26) wound into a plurality of rows coaxially configured about a central axis as shown in Fig. 1 (col. 3, line 7-63). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the rectangular wire of the electronic component of Sasamori et al. by a round wire as taught by Dangler et al. in order provide a low cost and high performance electronic component.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to teach the overmolded outer body made of magnetic material. Examiner traverses the argument. Since the scope of the claimed invention is the electronic component (a product), not how to make the outer body (an overmolded), the “an overmolded outer body made of magnetic material” as recited in line 11 is a process to make the outer body. Fig. 1 of Sasamori et al. clearly shows that the outer body (1) is covered (or encompassing or encasing) the wound wire. The determination of patentability of the claimed invention is based on the product itself, only the structure. Therefore, examiner maintains his rejection as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729